DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 8, 11-12, 14 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2, 8 and 14 define the claimed hose in terms of a standard (EN 45545-2, HL2/R22 category standard, and EN854 type 2TE standard).  Standards are subject to periodic revision making the scope of the claim impossible to determine, since the claim does not specify a version (typically indicated by the year of the latest revision) of the claimed standard that is applicable.  Is the claim defined by the standard as it was defined at the time of filing?  Is the claim defined by the standard as defined at the time of alleged infringement? A potential infringer has no way of determining the scope of the claim as currently presented.
Claims 6, 11-12 and 18-19 recite the limitation "the flame-resistant package" in the first claim clause.  There is insufficient antecedent basis for this limitation in the claims.  For purposes of compact prosecution, the claim will be interpreted as if presented as “the flame-resistant composition [[package]]”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2010/0021665 A1 to Jackson (Jackson) in view of “Effect of the structure of hydrogenated butadiene-nitrile rubber on the resistance to aggressive media and high temperatures” by Khorova et al. (Khorova); Procedia Engineering, Volume 152, 2016, pages 556-562, available at https://www.sciencedirect.com/science/article/pii/S187770581632063X 

With regard to claim 1, Jackson discloses a hose comprising 
a tube (12, fig. 1, paragraph 0029), 
a reinforcement layer (14, fig. 1, paragraph 0029) disposed outwardly from the tube (shown in fig. 1), and 
a cover layer (18, fig. 1, paragraph 0029) disposed outwardly from the reinforcement layer (shown in fig. 1), 
wherein the cover layer comprises an elastomeric blend of chlorinated polyethylene (claim 17) and chlorosulphonated polyethylene (claim 17), a flame-resistant composition (claim 17, magnesium carbonate and magnesium silicate), and a peroxide/sulfur curing system (paragraphs 0032, 0036 and 0040).
Jackson does not disclose sulfur as part of the curing system.  Applicant describes in paragraph 0022 of the specification the process of vulcanization with sulfur, peroxides, or mixtures thereof.  The specification is silent with respect to the details of the claimed peroxide/sulfur curing system claimed. The limitation peroxide/sulfur curing system is interpreted as requiring the presence of a peroxide and sulfur in the cover layer.  Jackson discloses the use of other conventional additives in paragraph 0040. Claim 17 of Jackson also discloses hydrogenated acrylonitrile-butadiene rubber. It would have been obvious to one having ordinary skill in the art at the time of filing to include sulfur, since sulfur is the most common vulcanization agent useful for enhancing mechanical properties of rubber mixtures.  The inclusion of sulfur in the cover layer of Jackson would be motivated by a desire to enhance the durability of a hose as evidenced by Khorova in the Abstract stating “Rubbers with peroxide and sulfur-peroxide vulcanization systems showed a high level of polyfunctional properties”.

With regard to claim 2, Jackson in view of Khorova discloses the hose according to claim 1 as set forth above, but fails to disclose wherein the cover layer meets testing performance requirements of EN 45545-2, HL2/R22 category standard, and EN854 type 2TE standard.  It would have been obvious to one having ordinary skill in the art at the time of filing to ensure the hose of Jackson in view of Khorova meets testing performance requirements of EN 45545-2, HL2/R22 category standard, and EN 854 type 2TE standard, since standards establish baseline levels of performance of engineered components suitable for use in installations. A skilled artisan would be motivated to ensure the hose was compliant with the applicable standards in order open commercial opportunities.

With regard to claim 3, Jackson in view of Khorova discloses the hose according to claim 1 as set forth above, but fails to further disclose wherein the chlorinated polyethylene and the chlorosulphonated polyethylene are incorporated in the elastomeric blend in a ratio of from 3:1 parts by weight to 1:3 parts by weight.
	Jackson fails to disclose criticality of the claimed ratio of the two types of polyethylene.  No discussion is provided as to why the claimed ratio is important or what happens when one of the polyethylene components is present in an amount more than 3 times the other.  It would have been obvious to one having ordinary skill in the art at the time of filing to try various mixtures of chlorosulphonated polyethylene and chlorinated polyethylene and to start with a 1:1 mixture of the two types of polyethylene since that would establish a rational baseline configuration for comparison purposes with other formulations when testing hoses for various intended uses.   

With regard to claim 4, Jackson in view of Khorova discloses the hose according to claim 1 as set forth above, and further discloses wherein the cover layer further comprises carbon black (Jackson, claim 17) in an amount of from 5 phr to 50 phr (not disclosed), and silica (Jackson, claim 17).
Jackson does not disclose 5 to 50 phr carbon black, instead disclosing 85 phr (paragraph 0049).  It would be obvious to one having ordinary skill in the art at the time of filing to switch 35 phr carbon black for 35 phr of other additives as disclosed by Jackson in paragraph 0050 in order to add functionality associated with the other additives to the cover layer.

With regard to claim 5, Jackson in view of Khorova discloses the hose according to claim 1 as set forth above, and further discloses wherein the cover layer comprises the flame- resistant package in an amount of from 50 phr to 70 phr (claim 17 disclosing 10 to 60% by weight of a filler.  This range overlaps 50 to 70 phr).

With regard to claim 6, Jackson in view of Khorova discloses the hose according to claim 1 as set forth above, but fails to further disclose wherein the flame-resistant package comprises one or more ingredients selected from the group consisting of antimony oxide, zinc molybdate/magnesium silicate complex, magnesium aluminum hydroxy carbonate, and aluminum trihydroxide.  Jackson discloses magnesium silicate (claim 17).  Applicant lists the claimed ingredients as “some non-limiting examples of fire-retardant and smoke suppressant ingredients” in paragraph 0027 of the specification.  There does not appear to be any criticality to the claimed ingredient set.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the filler of Jackson with Kemgard 1100 ® which is a zinc molybdate/magnesium silicate complex that is commercially available and a known flame retardant, in order to provide a flame resistant hose.

With regard to claim 7, Jackson discloses a hose (Jackson, claim 19, preamble) comprising 
a tube (12, fig. 1), 
a reinforcement layer (14, fig. 1) disposed outwardly from the tube (shown in fig. 1), and 
a cover layer (18, fig. 1) disposed outwardly from the reinforcement layer (shown in fig. 1), 
wherein the tube comprises an elastomeric blend of chlorinated polyethylene (claim 19) and ethylene vinyl acetate (claim 19) rubber, a flame-resistant composition (claim 19, carbon black, graphite and silica being indicated as additives and all being flame resistant ), and a peroxide curing system (claim 19).
Khorova discloses the benefits of peroxide curing systems on nitrile rubber compositions.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide carbon black or graphite or silica as flame resistant composition to the hose of Jackson in order to improve the thermal performance characteristics of the Jackson hose.

With regard to claim 8, Jackson discloses the hose according to claim 7 as set forth above, but fails to disclose wherein the tube meets testing performance requirements of EN 45545-2, HL2/R22 category standard, and EN854 type 2TE standard.
It would have been obvious to one having ordinary skill in the art at the time of filing to ensure the hose of Jackson in view of Khorova meets testing performance requirements of EN 45545-2, HL2/R22 category standard, and EN 854 type 2TE standard, since standards establish baseline levels of performance of engineered components suitable for use in installations. A skilled artisan would be motivated to ensure the hose was compliant with the applicable standards in order open commercial opportunities.

With regard to claim 9, Jackson in view of Khorova discloses the hose according to claim 7 as set forth above, but fails to further disclose wherein the chlorinated polyethylene and the ethylene vinyl acetate rubber are incorporated in the elastomeric blend in a ratio of from 3:1 parts by weight to 1:3 parts by weight.
Jackson fails to disclose criticality of the claimed ratio of the two types of polyethylene.  No discussion is provided as to why the claimed ratio is important or what happens when one of the polyethylene components is present in an amount more than 3 times the other.  It would have been obvious to one having ordinary skill in the art at the time of filing to try various mixtures of chlorosulphonated polyethylene and chlorinated polyethylene and to start with a 1:1 mixture of the two types of polyethylene since that would establish a rational baseline configuration for comparison purposes with other formulations when testing hoses for various intended uses.   

With regard to claim 10, Jackson in view of Khorova discloses the hose according to claim 7 as set forth above, and Jackson further discloses wherein the tube further comprises carbon black in an amount of from 5phr to 50 phr (not disclosed), and silica (claim 19).
Jackson does not disclose 5 to 50 phr carbon black, instead disclosing 85 phr (paragraph 0049).  It would be obvious to one having ordinary skill in the art at the time of filing to switch 35 phr carbon black for 35 phr of other additives as disclosed by Jackson in paragraph 0050 in order to add functionality associated with the other additives to the cover layer.

With regard to claim 11, Jackson in view of Khorova discloses the hose according to claim 7 as set forth above, and further discloses wherein the tube comprises the flame-resistant package in an amount of from about 50 phr to about 70 phr (claim 19 disclosing 10 to 60% by weight of a filler.  This range overlaps 50 to 70 phr).

With regard to claim 12, Jackson in view of Khorova discloses the hose according to claim 7 as set forth above, but fails to further discloses wherein the flame-resistant package comprises one or more ingredients selected from the group consisting of antimony oxide, zinc molybdate/magnesium silicate complex, magnesium aluminum hydroxy carbonate, and aluminum trihydroxide.
Jackson discloses magnesium silicate (claim 17).  Applicant lists the claimed ingredients as “some non-limiting examples of fire-retardant and smoke suppressant ingredients” in paragraph 0027 of the specification.  There does not appear to be any criticality to the claimed ingredient set.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the filler of Jackson with Kemgard 1100 ® which is a zinc molybdate/magnesium silicate complex that is commercially available and a known flame retardant, in order to provide a flame resistant hose.

Allowable Subject Matter
Claims 13 and 15-17 allowed.
Claims 14 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Jackson is considered the closest relevant prior art, yet fails to teach or suggest a hose as claimed having the specific inner tube configuration (a second elastomeric blend of a second chlorinated polyethylene and ethylene vinyl acetate rubber, a second flame-resistant composition, and a peroxide curing system) in combination with the specific cover configuration (a first elastomeric blend of a first chlorinated polyethylene and chlorosulphonated polyethylene, a first flame-resistant composition, and a peroxide/sulfur curing system).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 not made of record above, disclose hose configurations having some but not all of the claimed elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753